Citation Nr: 0000085	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral pes planus is productive of no 
more than moderate disability; there is no objective medical 
evidence of marked deformity, pain on manipulation and 
accentuated use, swelling on use, or characteristic 
callosities.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given before the undersigned Board Member at the RO, and 
personal statements made by the veteran in his own behalf.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

A review of the record shows that the veteran developed 
bilateral pes planus in service.  Service connection for his 
bilateral pes planus was granted by an October 1945 rating 
decision, and a 10 percent evaluation was assigned.  The 
veteran filed a claim for an increased rating in February 
1997, in which he contends that his service-connected 
bilateral pes planus has increased in severity.  

The veteran underwent a VA rating examination in June 1997 in 
which he reported that he had not undergone any treatment for 
his feet for the past fifteen years, but that he occasionally 
took Tylenol when his foot pain became more severe.  At the 
time of the examination, the veteran indicated that he 
experienced daily, constant bilateral foot pain with 
occasional radiation up his anterior forelegs.  On 
examination, the veteran was found to have bilateral pes 
planus.  He experienced no difficulty in standing, squatting, 
supinating, or pronating his feet, or rising on his toes and 
heels.  The examiner did note that the veteran required 
support for balance when rising on his toes.  The function of 
the veteran's feet appeared perfectly normal.  There was no 
obvious deformity, other then the pes planus, and the 
examiner also observed that the veteran's gait was normal.  
The examiner concluded with a diagnosis of bilateral pes 
planus.  Pursuant to the X-ray report, the examiner also 
noted that the veteran had mild pes planus of the right foot 
with degenerative changes at the first metacarpal phalangeal 
joint.  

Contemporaneous VA clinical treatment records dating from May 
1997 through June 1998 show that in August 1997 and in April 
1998, the veteran was found to experience chronic bilateral 
foot pain secondary to degenerative joint disease at the 
first MP joint and to bilateral pes planus.  No other 
information regarding any treatment for the veteran's feet 
was noted in the records.  The treatment records do not 
contain any medical opinion suggesting a relationship between 
the veteran's degenerative joint disease of the toes and his 
service-connected bilateral pes planus.  

In September 1999, the veteran and his wife appeared at a 
personal hearing before the undersigned Board Member at the 
RO, and testified that the veteran experienced bilateral foot 
pain on walking.  The veteran stated that he had been 
initially fitted with metal arch supports shortly after his 
discharge from service, and had recently been fitted with 
plastic supports.  He indicated that it was painful to use 
the supports.  He also reported experiencing radiating pain 
in his leg muscles due to the bilateral foot pain.  However, 
the veteran testified that he did not experience swelling or 
calluses in his feet.  He also reported that he walked "like 
a cripple" while trying to properly balance his weight on 
his feet.  The veteran's wife testified that she noticed a 
difference in the manner in which the veteran walked, and 
also noted that he had never taken her dancing due to his 
bilateral pes planus.  

The Board has evaluated the evidence summarized above, and 
must conclude that the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
for the veteran's bilateral pes planus.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1999), a 10 percent evaluation 
is contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation abduction, 
etc.), pain on manipulation, and accentuated use, indication 
of swelling on use, and characteristic callosities.  
Assignment of a 50 percent evaluation, the highest available 
for bilateral pes planus, is contemplated for pronounced 
symptomatology with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  See Id.  

The veteran and his wife have testified that he experiences 
severe chronic pain and that he has a significantly altered 
gait while attempting to adjust his balance.  However, on 
examination, the veteran was not noted to have experienced 
any functional impairment on standing, walking, squatting, 
pronation, or rising on his heels or toes (although he was 
noted to require support when standing on his toes).  While 
it is apparent that the veteran's pes planus is symptomatic, 
including bilateral foot pain on use, there is no objective 
medical evidence of marked deformity (pronation abduction, 
etc.), indication of swelling on use, or characteristic 
callosities.  In addition, in his hearing testimony of 
September 1999, the veteran indicated that he did not 
experience any swelling or callosities in his feet.  The 
Board finds, therefore, that the veteran's bilateral foot 
disability is most consistent with assignment of a 10 percent 
evaluation, which is warranted upon a showing of "moderate" 
pes planus.  The Board observes that pain on palpation and 
use is taken into consideration under Diagnostic Code 5276, 
and that such evaluative criteria is not based upon ranges of 
motion.  In any event, pain on use has been taken into 
consideration in the decision to assign a 10 percent 
evaluation for the veteran's bilateral pes planus, which was 
admittedly characterized as "mild" in the report of the 
June 1997 rating examination.  The Board is cognizant of the 
presence of additional foot disability; the veteran has 
objectively been shown to have degenerative joint disease at 
the first MP joint in his right foot.  However, there is no 
medical opinion of record indicating that the veteran's 
degenerative joint disease is a manifestation of his pes 
planus.  As the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for the 
veteran's bilateral pes planus, his appeal must be denied.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration, bilateral pes planus, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
notes that the veteran has indicated that he is currently 
retired from a career as a tavern owner.  The evidence does 
not show that the veteran is incapable of obtaining or 
retaining gainful employment as a result of his service-
connected bilateral pes planus.  Therefore, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Should the veteran's overall disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
increased rating for the veteran's bilateral pes planus.  


ORDER

A disability evaluation in excess of 10 percent for bilateral 
pes planus is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

